Electronically Filed
                                                              Supreme Court
                                                              29555
                                                              05-OCT-2010
                                                              09:56 AM

                                 NO. 29555

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee

                                    vs.

                        DIONE K. KAEO-TOMASELI,
                    Petitioner/Defendant-Appellant


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CR. NO. 07-1-2163)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Acoba, J., for the court1)

           The Application for Writ of Certiorari filed on
August 23, 2010 by Petitioner/Defendant-Appellant Dione K.
Kaeo-Tomaseli is hereby rejected.
           DATED:    Honolulu, Hawai#i, October 5, 2010.

                                     FOR THE COURT:

                                     /s/ Simeon R. Acoba, Jr.

                                     Associate Justice

Jon N. Ikenaga, Deputy
Public Defender, on the
application for petitioner/
defendant-appellant.



     1
            Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy,
JJ., and Circuit Judge Ahn in place of Moon, C.J., recused and retired.
Donn Fudo, Deputy Prosecuting
Attorney, City and County of
Honolulu, on the response for
respondent/plaintiff-appellee.